De Courcy, J.
On July 1, 1913, William P. Burbank, the *300plaintiff’s intestate, owned a life estate in two business blocks in Pittsfield, from which he was receiving , a net monthly rental of between $600 and $700. He also had the equitable ownership in a farm worth $16,000, and owed Henry M; Pitt (in whose brother’s name the title stood) $6,000 for money advanced to take up three prior mortgages on the farm. No finding was made of the amount of his personal property. His only indebtedness was this $6,000 and the taxes on the city lots for $2,363.40, which would become payable on October 1, 1913.
On said July first Burbank caused the farm to be conveyed to himself and his wife Jennie M. Burbank (now Jennie M. Brouthers) as tenants by the entirety; and they executed a mortgage thereon in favor of Alfred C. Pitt, for $6,000, to secure the above mentioned debt. Burbank was sixty-seven years of age at the time, and in good health. He died on October 17, 1913, without having paid the taxes, and, as his death terminated both his life estate in the city lots and his interest in the farm, his estate became insolvent and was so represented. The remaindermen were compelled to pay the taxes, and have brought this bill in the name of the administrator against Burbank’s widow, seeking to set aside the conveyance of the farm as a fraud upon Burbank’s creditors.
The master expressly found that “in the transactions of July 1, 1913, Burbank had no actual intention of thereby defrauding his creditors.” His further finding that Burbank was insolvent at the time was based on the fact that he was liable for the taxes assessed on April first. But, as stated by the trial judge, in refusing to confirm this finding, “it is plain that the master in casting up Burbank’s assets and liabilities failed to take into account his life estate, which was worth at that time, according to the accepted tables more than $50,000.” It already appears that this estate was annually yielding him more than $7,000 at' the time of the deed complained of; and his only liability was a tax of less than $2,400, not yet demanded or payable. It is not suggested that he intended to contract future debts. The trial judge was right in finding that William P. Burbank was not insolvent on July 1, 1913, when the conveyance of the farm was made. The undisputed facts disclose no fraud in fact or in law, and there was no error in overruling the plaintiff’s exceptions and dismissing the bill. Decree affirmed with costs.